DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8-12, 15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petocchi et al.  (US 2011/0132920 – hereinafter Petocchi) in view of Horel et al. (US 2013/0213995 – hereinafter Horel) and Alexander et al. (US 2004/0222119 – hereinafter Alexander).
Re Claims 1, 5, 8, and 9:
Petocchi discloses a sheet dispenser comprising: a housing (10) having a rear wall (18), a perimeter sidewall (36), and an open front end defining an interior volume (see Fig. 5); a door (20) hingedly affixed (at 26 and opposite sidewall latch) to the perimeter sidewall (36) (see Figs. 3 and 5), the door (20) selectively movable between an open position (see Fig. 2) and a closed position (see Fig. 1), wherein the closed position (see Fig. 1) the door (20) encloses the interior volume (see Fig. 1); a plurality of sheets (14) securable within the dispenser in a stacked configuration (see Figs. 1 and 4), but fails to teach a dispenser cartridge removably securable within the interior volume, a plurality of sheets impregnated with a soap removably securable within the dispenser cartridge in a stacked configuration; a slot disposed through a lower end of the dispenser cartridge, 

Horel teaches a dispenser cartridge (25) removably securable within an interior volume (see Fig. 1B), a plurality of sheets (26) removably securable within the dispenser cartridge (25) in a stacked configuration (see Figs. 6A-6B and 13-15); a slot (215) disposed through a lower end of the dispenser cartridge (25) (see Figs. 13-15), wherein one of the plurality of sheets (26) is dispensed through the slot upon activation of a motion sensor (36) disposed on (a front surface) (see Figs. 1-24B).  Re Claim 5: Horel teaches wherein the dispenser cartridge (25) further comprises a window (30) through a front side thereof, the window (30) comprising a width less than that of each of the plurality of sheets (see Fig. 3A and paragraph [0045]).  Re Claim 8: Horel teaches a motor (42) operably connected to the motion sensor (36), wherein the motor (42) is configured to actuate to dispense a sheet of the plurality of sheets when the motion sensor (36) is activated (see paragraphs [0054 and 0073]).  Re Claim 9: Horel teaches wherein the motor (42) is operably connected to at least one roller (74) disposed within the dispenser cartridge, whereupon actuation of the motor (42) the roller rotates to dispense a lowermost sheet of the plurality of sheets (see paragraph [0068]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Petocchi with that of Horel to allow for making a traditional manual activation device automatic for the increased convenience of use and so that remaining amount of cartridge is visible to a user.  Examiner further notes that the combination would be cable of providing a 

Alexander teaches a plurality of sheets impregnated with a soap (see paragraph [0009]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Petocchi with that of Horel and Alexander to provide a particular designed sheet for cleaning purposes as known within the art.    


Further Re Claims 2 and 12:
Petocchi discloses wherein a gap (near 16) is defined between a lower edge of the door (20) and a perimeter sidewall (36), the gap (near 16) dimensioned to receive one of the plurality of sheets (14) therethrough (see Fig. 3).  

Further Re Claims 10 and 20:
Petocchi discloses wherein each adjacent sheet of the plurality of sheets is interwoven in the stacked configuration (see Fig. 4), such that upon dispensing a sheet of the plurality of sheets, an adjacent sheet is primed for dispensing through the slot (see Figs. 1-11).  




Petocchi discloses a sheet dispenser comprising: a housing (10) having a rear wall (18), a perimeter sidewall (36), and an open front end defining an interior volume (see Fig. 5); a door (20) hingedly affixed (at 26 and opposite sidewall latch) to the perimeter sidewall (36) (see Figs. 3 and 5), the door (20) selectively movable between an open position (see Fig. 2) and a closed position (see Fig. 1), wherein the closed position (see Fig. 1) the door (20) encloses the interior volume (see Fig. 1); a plurality of sheets (14) securable within the dispenser in a stacked configuration (see Figs. 1 and 4), but fails to teach a dispenser cartridge removably securable within the interior volume, a plurality of sheets impregnated with a soap removably securable within the dispenser cartridge in a stacked configuration; a slot disposed through a lower end of the dispenser cartridge, wherein one of the plurality of sheets is dispensed through the slot upon activation of a motion sensor disposed on the door.

Horel teaches a dispenser cartridge (25) removably securable within an interior volume (see Fig. 1B), a plurality of sheets (26) removably securable within the dispenser cartridge (25) in a stacked configuration (see Figs. 6A-6B and 13-15); a slot (215) disposed through a lower end of the dispenser cartridge (25) (see Figs. 13-15), wherein one of the plurality of sheets (26) is dispensed through the slot upon activation of a motion sensor (36) disposed on (a front surface) (see Figs. 1-24B).  Re Claim 15: Horel teaches wherein the dispenser cartridge (25) further comprises a window (30) through a front side thereof, the window (30) comprising a width less than that of each of the plurality of sheets (see Fig. 3A and paragraph [0045]).  Re Claim 18: Horel teaches a 

Alexander teaches a plurality of sheets impregnated with a soap (see paragraph [0009]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Petocchi with that of Horel and Alexander to provide a particular designed sheet for cleaning purposes as known within the art.    


Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petocchi in view of Horel and Alexander and further in view of Friesen et al. (US 2009/0206101 – hereinafter Friesen).
Re Claims 3 and 13:
Petocchi in view of Horel and Alexander discloses the device of claim 1, but fails to specifically teach a lock disposed on the housing, wherein the lock selectively retains the door in the closed position.  

Friesen further in view teaches a lock (15) disposed on the housing, wherein the lock (15) selectively retains a door (12) in a closed position (see Figs. 1-3).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Petocchi in view of Horel and Alexander with that of Friesen to protect the contents of a dispenser container.

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petocchi in view of Horel and Alexander and further in view of Formon et al. (US 2015/0327736 – hereinafter Formon).
Re Claims 4 and 14:
Petocchi in view of Horel and Alexander discloses the device of claim 1, but fails to teach wherein the door further comprises a transparent panel therein.  

.

Claims 6, 7, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petocchi in view of Horel and Alexander and further in view of Anne-Mette Juhl Nygaard-Petersen (US 2009/0302051 – hereinafter Petersen).
Re Claims 6, 7, 16, and 17:
Petocchi in view of Horel and Alexander discloses the device of claim 1, but fails to teach a spring loading mechanism within the dispenser cartridge configured to compact the plurality of sheets towards the slot, and wherein the spring loading mechanism comprises a plate affixed to a spring, wherein the plate rests against an uppermost sheet of the plurality of sheets.  

Petersen further in view teaches a spring loading mechanism (14, 15) within a dispenser cartridge configured to compact a plurality of sheets (pads) towards a slot (see Fig. 3).  Re Claims 7 and 17: Petersen further in view teaches wherein the spring loading mechanism (14, 15) comprises a plate (14) affixed to a spring (15), wherein the plate (14) rests against an uppermost sheet (pad) of the plurality of sheets (pads) (see Fig. 3).  Therefore, it would have been obvious for one of ordinary skill in the art at the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 




/KELVIN L RANDALL, JR./Examiner, Art Unit 3651